 106DECISIONSOF NATIONALLABOR RELATIONS BOARDTulsa-Whisenhunt Funeral Homes,Inc.andServiceEmployees International Union,AFL-CIO, Local245. Case 16-CA-4272January 26, 1972DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS FANNING,JENKINS, AND KENNEDYOn August 17, 1971, TrialExaminer Stanley N. Ohl-baum issued the attached Decision in this proceeding.Thereafter,the Respondent filed exceptions and a sup-porting brief.The Board has considered the record and the TrialExaminer'sDecision in light of the exceptions' andbrief and hasdecided to affirm the Trial Examiner'srulings,findings,and conclusions and to adopt hisrecommended Order.ORDERPursuant to Section 10(c) of the National Labor Re-lations Act, as amended, the National Labor RelationsBoard adopts as its Order the recommended Order ofthe Trial Examiner as modified below and hereby or-ders that Respondent, Tulsa-Whisenhunt FuneralHomes, Inc., Tulsa, Oklahoma, its officers, agents,successors, and assigns, shall take the action set forthin the Trial Examiner's recommended Order asmodified.Substitute the attached notice for the Trial Ex-aminer's notice.'Chairman Miller and Member Kennedy agree that the Respondent'sexception based onCollyer Insulated Wire Corp.,192 NLRB No 150, iswithout merit InCollyer,where the contract committed the parties tobinding third-party arbitration on demand of either party, the decision todefer to that arbitral process rested in substantial part on our conclusion that"the contract between Respondent and the Union unquestionablyobligateseach party to submit to arbitration any disputearisingunder the contractand binds both parties to the result thereof " Here, in contrast, whenever theRespondent'sgeneral managerdenies a grievance at the final step, thecontract binds no one to any further procedure for peaceful resolution of thedispute Thereafter, only byad hocagreement of the parties can any forumof third parties or a neutral arbitrator be convened to resolve the disputeTherefore, Chairman Miller and Member Kennedy would not defer to thistype of grievance machinery, and do not herein reach the question, not yetresolved by the Board, whether and in what circumstances the principlesrelied on inCollyermay be applicable to alleged violations of Sec 8(a) (3).Members Fanning and Jenkins concur in this result for the reasons set forthin their dissenting opinions inCollyerThey further agree with ChairmanMiller and Member Kennedy that, even accepting the validity of themajority view inCollyer,this is not the kind of arbitration agreement towhich the Board should or can deferAPPENDIXNOTICETo EMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a trial at which all sides had the chance to presentevidence and arguments, the decision is that we haveviolated the National Labor Relations Act, and wehave therefore been ordered to post this notice andcarry out its terms.The National Labor Relations Act gives you, asan employee, these rights:To engage in self-organizationTo form, join, help or be helped by unionsTo bargain collectively through a representa-tive of your own choiceTo act together with other employees to bar-gain collectively or for other mutual aid orprotection; and,If you wish, not to do any of these things.Accordingly, we hereby assure you:WE WILL respect all of your rights under theNational Labor Relations Act.WE WILL NOT discharge, lay off, terminate, sus-pend, or take any other retaliatory or discrimina-tory action against any employee because he isacting as union steward, or because he has joinedor helped, or is thinking of joining or rejoining orhelping, a union, or trying lawfully to represent orassist employees under our union collective agree-ment.WE WILL NOT, in violation of the National La-bor Relations Act, discourage membership in Ser-vice Employees International Union, AFL-CIO,Local 245, or any other labor organization whichour employees may wish to join or to help.WE WILL NOT in any other manner interferewith, restrain, or coerce you in the exercise of yourright to self-organization; to form, join, or assistany labor organization; to bargain collectivelythrough representatives of your own choosing; toengage in concerted activities for the purpose ofcollective bargaining or other mutual aid or pro-tection; or to refrain from any and all such activi-ties.WE WILL offer William R. Brown and CharlesF.White immediate and full reinstatement (if suchreinstatement has not already been effected) totheir former positions or, if equivalent positions,without prejudice to their seniority and otherrights and privileges; and WE WILL also pay thembackpay, with interest, for any wages lost by them.195 NLRB No. 20 TULSA-WHISENHUNT FUNERAL HOMES, INC.All of you are free to join or rejoin or not to join orrejoin,to help or to be helped,or not to help or behelped by Service Employees International Union,AFL-CIO,Local 245, or any other union,as you seefit,without any interference,restraint,coercion, orretaliation from us in any way,shape,or form.TULSA-WHISENHUNTFUNERALHOMES, INC.(Employer)DatedBy(Representative)(Title)We will notify immediately the above-named individu-als, if presentlyserving inthe Armed Forces of theUnited States, of the right to full reinstatement, uponapplication after discharge from the Armed Forces, inaccordance with the Selective Service Act and the Uni-versalMilitary Training and Service Act.This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.Any questionsconcerningthis notice or compliancewith its provisions may be directed to the Board'sOffice, Federal OfficeBuilding,Room 8A24, 819 Tay-lor Street, Fort Worth, Texas 76102, Telephone 817-334-2921.TRIAL EXAMINER'S DECISIONIPRELIMINARYSTATEMENTSTANLEY N. OHLBAUM, Trial Examiner: This proceedingunder the National Labor Relations Act as amended, 29U.S.C. Sec. 151,et seq.("Act"), based upon a complaintissued by the Regional Director for Region 16 of the NationalLabor Relations Board on April 14, founded on a charge filedby the above Union against the above Employer on February10 as amended on March 19 and 31, was tried before me inTulsa, Oklahoma, on June 2-3, 1971,' with all parties par-ticipating throughout by counsel, who also filed briefs, re-ceived on July 28, pursuant to time extended on Respondent'sapplication. Those briefs, together with the entire record asmade at the trial, have been carefully considered.The issue presented is whether Respondent Employer, Tul-sa-Whisenhunt Funeral Homes, Inc., terminated the employ-ment of its embalmers-funeral directors William R. Brownand Charles F. White in violation of Section 8(a) (3) and (1)of the Act, because of their Union activity or affiliation.Upon the entire record' and my observation of the tes-timonial demeanor of the witnesses, I make the following:Unless otherwise specified, all dates herein are in 1971'Trial transcript are hereby corrected in respect to obvious and typo-graphical errorsFINDINGS AND CONCLUSIONSIIPARTIES, JURISDICTION107At all materialtimes,Respondent Tulsa-Whisenhunt Fu-neral Homes, Inc., an Oklahoma corporation with office andplaces of business in Tulsa, Oklahoma, has been and is en-gaged in the funeral business, including the arranging andcarrying out of funerals and burials, with related servicessuchas embalmingand other preparing of bodies of deceasedpersons for interment. During the 12-month period immedi-ately precedingissuanceof the complaint, in the course andconduct of that business, Respondent sold and distributedproducts and rendered services valued in excess of $500,000;during thesameperiod, in connection with that business,Respondent also there received goods and services valued inexcess of $50,000, transported directly in interstate com-merce from States other than Oklahoma.I find that at all material times Respondent has been andis anemployerengaged incommerce within the meaning ofSection 2(2), (6), and (7) of the Act; that the above Union(Charging Party) has been at all those times and is a labororganization within the meaning of Section 2(5) of the Act;and that jurisdiction is properly asserted in this proceeding.IIIALLEGED UNFAIR LABOR PRACTICESA. BackgroundRespondent owns and operates three funeral parlors inTulsa, known or referred to as "6th Street," "Colonial," and"Belford," with a manager or director in charge of each. Inthis business Respondent employs various categories of em-ployees, including funeral directors, embalmers (some func-tion both as funeral directors and as embalmers, separatelytrained and licensed in each category), and hearse and otherchauffeurs.Basically atissuehere is Respondent's underlying reasonfor discharging its funeral directors-embalmers William R.Brown and Charles F. White on February 5 and failing sincethen to reemploy either of them. General Counselmaintainsthat Respondent's action was discriminatorily motivated, inviolation of the Act, at least in part because of the Unionmembership, sympathy, or activity of those employees; Re-spondentinsiststhat its motivation was purely economic, andthat these particular individuals were selected for dischargebecause they were less efficient than others with lower senior-ity in the same category who were retained in its employ.Following the death of her husband in mid-1968, Sallie(Mrs. Guy) Belford, Jr., succeeded to his interest in Respond-ent Tulsa-Whisenhunt Funeral Homes, Inc. Mrs. Belford, ahousewife inexperienced in the funeral business, thereafterbought out the interest of Max Grosshans, a stockholder ofRespondent who functioned as manager and as a funeraldirector-embalmer at the 6th Street branch. In Grosshans'stead,Mrs. Belford, who took on active overall operation ofthe business in mid-1970, installed as generalmanagerCharles Nicholson, whom she had encountered in Montanain connection with the funeral of her husband and whom sheprevailed upon to relocate in Tulsa to become generalmanagerof Respondent's three funeral parlors there com-mencing July 1, 1970. With Nicholson's advent on July 1,1970, as well as thereafter until February 5, 1971, Respond-ent's staff, so far as funeral directors and embalmers wasconcerned, at its three branches (except for Belford, whichopened August 8, 1970) consisted of a total of 13 funeral 108DECISIONS OF NATIONAL LABOR RELATIONS BOARDdirectors-embalmers or funeral directors',including 5 super-visors.`As of November6, 1969, Respondent had entered into a1-year collective agreement with the Union(Charging Partyhere),including maintenance of membership and seniorityprovisions. Upon expiration of that agreement,a similar 1-year agreement was entered into on November6, 1970.' Thelatter agreement was in full force and effect at the times herematerial.Its seniority provision(Art. XIV)states:The company recognizes the principle of seniority. Se-niority in this agreement shall be based on length ofcontinuous service from the first date of employment asapplied to new employees,and from the date of employ-ment or last date of rehire as applied to present em-ployees,and from the last date of rehire of employeeswho formerlyworked forthe company.. . .Decreasesand increases in working forces shall also be on the samebasis [i.e., "greatest length of service"when in the Em-ployer's opinion attendance,skill, ability, efficiency, andphysical fitness are the same]. . . .New employees, andthose hired after a break in continuous service,shall notacquire seniority rights during probationary period offour(4) months.In the event of a layoff all probationaryemployees will be the first laid off.B.General Counsel'sProofWilliam R. Brown,now around 45, has devoted practicallyhis entire adult life to undertaking.After graduation fromspecialty schools and Oklahoma State licensure as both em-balmer and funeral director, since 1948 he has been employedin various funeral homes,including his own for some 17years.He entered Respondent's employ as an embalmer-funeral director on May 8,1969. By letter of December 10,1970,the Union formally notified Respondent of Brown'sdesignation as Union steward authorized to act as such underthe collective agreement.'Brown thereafter functioned in thatcapacity, taking up with Respondent's management variouslabor matters. These included Respondent'sholding up ofdisbursement of 1970 Christmas bonus checks until Decem-ber 31;Respondent's requiring Brown to perform certainallegedly supervisory tasks(December 1970-January 1971);and (lateJanuary 1971)a meeting with Respondent's generalmanager concerning certain Union"Do Not Patronize" cor-respondence during allegedly drawn-out collective agreementnegotiations.Following on the heels of these,on February 5,1971 Brown waswithout priornotification discharged fromRespondent's employ.It is conceded that at the time of hisI.e.,GeneralManager Nicholson, who replaced Grosshans at 6thStreet,AssistantGeneralManager Heath, also functioning as BranchManagerat Colonial, 6th StreetBranch ManagerCypert,Belford BranchManager Deardorf, Shrum, Brown, Cooper, Hammit, Hensley, McLemore,Smith,White, and Trammell (the last named, who functionedin part aspublic relations man, only since October 15, 1970). It is not clear whenHeath became assistant general manager, according to testimony of Mrs.Belford, he was acting as such at any rateon February 1, 1971.I e, Nicholson,Heath,Cypert,Deardorf,and Shrum.The collectiveagreement also includes a "management rights" provi-sion(art. III).It is clear, however,that such a provision,no matter howbroad, does not constitute a license to supersede or violate the requirementsof the Act. Thus, the provision (art. III, sec 1) reserving to the employerthe right "to determine the size and composition of the work force, to hireand lay off or terminate employees, to create,change, combine or eliminatejobs" does not-contrary to Respondent's contention-allow Respondentto discharge employees free from answerability underthe Act,if for examplesuch discharges are for union related activity The "management rights"provision here also expressly provides that "The company will not use themanagement rights clause or any part thereof to violate or circumvent anyright given by this agreement."°Brown had joined the Union in June, 1969discharge he exceeded in seniority other persons of his workcategory who were retained in Respondent's employ; indeed,that he was the second most senior funeral director-embalmerin Respondent's organization.'When Brown inquired of Mrs.Belford the reason for his discharge and whether it was be-cause of something he had done, Mrs. Belford replied thatthere was no reason other than "financial" as indicated in thedischarge letter he was handed. When Brown's colleague,White, who was with him and likewise discharged, opinedthat the discharges could not be effected in view of theirseniority, Brown remarked, "[only] if she [i.e., Mrs. Belford]has just got Gene Smith left,"' but Mrs. Belford did notrespond. At no time previous to this had Brown received anyreprimand, censure, warning, or criticism in connection withhis work. As of the date of the hearing of this case he had notbeen readmitted into Respondent's employ nor been offeredsuch reemployment.'Charles FWhite,likewise a funeral director-embalmer ofalmost 25 years' experience following completion of specialtyinstruction and Oklahoma State licensure in both of thosetrades, entered Respondent's employ in that dual capacity onNovember 1, 1969. Like hiscolleague Brown,his work per-formance has been unexceptionable; indeed, it has evokedfrequent praise not only from various supervisors10 but alsoMrs. Belford." White joined the Union in April 1970. In theensuing months White found himself the target of remarksfrom Mrs. Belford, Belford Branch Manager Deardorf, Pub-licRelations Chief (and part-time embalmer) Trammell, andlong-time chauffeur Conine to the effect that everythingwould be "a lot rosier" for him if he got out of the Union."Indeed,Deardorf-manager of the Belford branch whereWhite was then working and thus White's immediate super-visor-gave White indications that he (White) was slated totake on some of Deardorf's responsibilities, and in the latterpart of November 1970 indicated that "some of the otherboys are getting out of the union" and suggested that Whitealso leave the Union, in which event Deardorf could "do a lotmore for you."" These remarks and indications had the effectof causing White to resign from the Union, which he did byletter of December 2, prepared by a secretarial employee atRespondent's 6th Street branch and about which White firstinformed Respondent's General Manager Nicholson. Earlyin January 1971, however, as a result of renewed dissatisfac-'He was exceededin seniority only by Smith.Respondent's proof estab-lished that funeral directorsand embalmers,while possiblyprimarily as-signed to one of its three branches,neverthelessserved whereverrequired°See fn7, supraThe foregoing is based upon the largely undisputed testimony of Brown,who impressedme as an extraordinarily straightforward and persuasivewitness, and whomI credit.Brown's testimony was in essencecorroboratedby White, whosimilarly impressed me as thoroughly credible10AccordingtoWhite's testimony,Heath andDeardorf,neither ofwhom, although testifyingas Respondent'switnesses,disputed thisLikewiseundisputedby MrsBelford,who also testified" Trammell and Coninewere unexplainedly not producedby Respond-ent to refuteor disputethisMrs Belfordmerely denied knowing aboutWhite's Unionaffiliation or any change or contemplated change thereinDeardorf,still in Respondent's employ as a supervisor,conceded he toldWhite (in response to the latter's query as towhetherWhite "should be inthe Union or out of it," that "I (Deardorf) thought he would bejust as welloff without it "" Testifyingas Respondent's witness,Deardorf,a supervisor still in itsemploy,merelydenied making Whiteany "promises" if he left the Union,while admitting tellingWhite he "would bejust as well offwithout it "According to Deardorf, the latter remark was prompted by White's inquiryto him whether he should remain in the Union Upon the recordas a whole,includingcomparisons of testimonialdemeanor as observed, I credit White'sversion of the described incident TULSA-WHISENHUNT FUNERAL HOMES, INCtions with certain of Respondent's personnel policies," Whitetold Belford Branch Manager Deardorf that he was goingback into the Union since "I need some protection." Dear-dorf urged White to "let me [i.e., Deardorff handle it, and Iwill take care of it." But when, in mid-January, Deardorfinformed White that he (Deardorf) had spoken with Mrs.Belford (whose primary office was at 6th Street) concerningWhite's getting out of and back into the Union" and thatWhite was being transferred from Belford to 6th Street,White's response was that he was "definitely getting back intothe Union." White in fact did so on January 27 by formalletter accompanied by membership reinstatement dues. Atthe end of the following week, on February 5, White wassummarily discharged. Like Brown, terminated with him,White had received no previous reprimand, censure, warning,or criticism concerning his work performance nor intimationthat his termination was in the offing or under consideration.Like Brown, at the time of his discharge others16 in his workclassification category but junior to him were retained inRespondent's employ. Like Brown, as of the date of the hear-ing of this case White had neither been readmitted into Re-spondent's employ nor offered reemployment."C. Respondent's Contentions and Related EvidenceRespondent contends that its dismissals of Brown andWhite were wholly unrelated to their Union activity or sym-pathy; and that, on the contrary, they were prompted bypurely economic considerations, while the selection of Brownand White-concededly senior to others in the same categorywho were retained in Respondent's employ-was becausethey were the least efficient employees.Mrs. Belford, who took on active operation of the businessas a novice in mid-1970, testified on Respondent's behalf. Sheis not a funeral director or embalmer. She testified in generalterms that after the Company accountant at the end of Janu-ary andbeginningof February (1971) advised her to retrench,on February 5 she terminated Brown and White, as well astwo supervisory employees." According to Mrs. Belford, itwas she and she alone-notwithstanding her inexperience,totally unassisted and unadvised as to who should be thespecific persons to be selected for termination-who selectedand determined the persons who were to be discharged.191dApparently triggered by the imperious attitude of Hazel Grady, Re-spondent's long-term employee and so-styled "office manager, and businessmanagerMostly secretary-treasurer of the corporation,"in a disputationover White's vacation or time off in connection with his father's death inChicago Since I was favorably impressed by the testimonial demeanor ofWhite and, on the contrary, poorly impressed with that of Grady, who wasopenly hostile and visiblypartial aswell as allegedlysufferingfrom conven-ient lapses of memory, I do not credit Grady's testimony to the extent itconflictswith that of White" I do not credit Deardorfs or Mrs Belford's denials concerning thisConceding that White warned him of his intention to rejoin the Union,Deardorf denied he told Mrs Belford about it It seems hardly likely thatDeardorf, as branch manager, would fail to pass such information on to Mrs.Belford Deardorf conceded he did "discuss" with White the fact that Whitewas to be transferred to 6th Street or that such a change was "being talkedabout being made "'sI e , Trammell at Belford (hired October 15, 1970) and Hammit at 6thStreet (hired May 14, 1970) White'sseniorityandhiredate was November1, 1969" Based primarily upon credited testimony of White, who impressed meas an extremely candid and convincing witness, corroborated in part byBrown, as indicated" The terminations of supervisory employees Nicholson (generalmanager, whose previously tendered resignation Mrs Belford accepted) andShrum are not here in question"Although Mrs Belford testified that Powers, the Company accountant,had "told"her toterminate 2 embalmers (as well as 2 in the "top wage109After first swearing she was wholly unaware of any Unionactivity by Brown or White20, Mrs. Belford later21 concededthat she had indeed learned in December 1970 from Re-spondent's General Manager Nicholson that Brown was theUnion Steward.22 And, although Mrs. Belford likewise deniedknowing that White had resigned from or was returning totheUnion, testimony of Respondent's former GeneralManager Nicholson which I credit indicates clearly that Mrs.Belford was well aware of White's Union affiliation-andeven,indeed,that she wanted to fire him (as well as Brownand another) on that account.23 Finally, as will be shownbelow, Mrs. Belford conceded that following the discharge ofBrown and White, who had greater seniority than others intheir work category who were not discharged,the remainingfuneral directors and embalmers were not only required towork overtime (at higher-rate pay) but that another em-balmer (Enos Rash) was hired, allegedly on a "temporary"or "part-time" basis-without, however, offering such workto either Brown or White.What Mrs. Belford's (i.e., Respondent's) defense gets downto, therefore, is that (1) the employees in question were dis-charged for economic reasons of business necessity and that(2) these particular employees were singled out for dischargeby Mrs. Belford because of their "inefficiency" or becausethey were least efficient. Each of these contentions-as toneither of which anyfactualsupport was provided by thetestimony of Mrs. Belford herself-will now be considered.To bolster its contention of economic necessity for thedischarge of Brown and White, Respondent produced itsaccountant, Cecil Powers. According to Powers, his reviewearly in 1971 of figures submitted to him by Respondentshowed a considerable decrease in "profits" for the last quar-ter compared only to the immediately preceding quarter of1970, without, however, suggestion of any loss.24 It is evidentthat such crude figures in and of themselves establish little ifanything.To begin with,as is well known,numerous factorsgo into the calculation of "profit," net as well as gross. Some,or in certain cases all,of these factors are or may be unrelatedto the viability or economic health of the business, such ascategory"),Powers, also testifying as Respondent'switness,unequivocallyswore that he did no such thing, and that he limited his discussion with MrsBelford to "dollars" alone,without mention of employees or staff As to thistestimonial discrepancy, I credit Company accountant Powers, who im-pressed me on the whole as a credible witness so far as his testimony went,and who in any event was certainly far more disinterested than Mrs BelfordBut not even Mrs Belford claimed that Powers or anybody else named ornominated names for her to discharge or to consider for discharge" During "cross-examination" by Respondent's counsel,while testifyingas an adverse witness called by General Counsel. She added, however, "Icould not swear to that at all "" While testifying, during defense, as Respondent's witness" It will be recalled that the Union had formally so notified Respondentby letter of December 10, 1970 Furthermore, Respondent's Office ManagerHazel Grady conceded that White had told her he would tear up his letterresigning from the Union if Respondent failed to give him his vacation. Itis difficult to believe that Mrs Grady would have withheld sucha matterfrom Mrs Belford" In this connection it will be recalled that I have already indicated thatIcreditWhite's testimony that Belford Branch Manager Deardorf toldWhite that Deardorf had passed on to Mrs Belford White's statement toDeardorf that White intended to rejoin the Union I have likewise creditedWhite's further testimony that it had previously been made plain to him byvarious personnel of Respondent including Mrs Belford herself as well asDeardorf that everything would be "a lot rosier" for White if he left theUnion'°According to Powers'gross calculations-derived solely from Re-spondent's own unverified alleged figures supplied to him-$16,993 "netprofit" for the fourth quarter, as compared to $31,981 for the third quarter,of 1970 110DECISIONS OF NATIONAL LABOR RELATIONS BOARDincreased salaries or drawings to executives," increased in-ventories, contingency sinking funds, etc. Thus, for example,it is noted that although Respondent's sales for the thirdquarter of 1970 were $154,856, theyincreasedto $175,293 inthe fourth quarter of that year, for which fourth quarter it isnevertheless claimed there was a lower "profit." But at leastone possible explanation-none was actually established-forthis alleged phenomenon could be that for some reason therewas an unusually high profit in the third quarter of 1970, sothat comparison therewith of the profit in the fourth quarterof 1970 may be misleading.No comparative data were pro-duced for any period other than the third and fourth quartersof 1970at Respondent's choice, since it had and has posses-sion and control over these data, thus for practical purposesforeclosingmeaningful comparisons of Respondent's eco-nomic figures and, therefore, sophisticated evaluation of itsalleged "economic necessity" defense here. It is additionallynoted in this connection that the accounting figures producedby Respondent here show (1) a $28,000 riseinmerchandiseacquisitions ($11,351 to $39,648) from the third to the fourthquarter of 1970-it would hardly be fair to claim a hugedecline in a company's profits" if it has substantially in-creased its inventories; (2) "merchandise" is carried in theexpense item labelled"costs"as well as in that labelled "mer-chandise" and since the "costs" increased almost $40,000 inthe fourth over the third quarter of 1970, it may be that the"inventory" level then became even far substantially higherthan shown by the "merchandise" differential (i.e., approxi-mately $28,000) alone-this being particularly true sinceMrs. Belford herself testified that she was unable to accountfor the large differential in merchandise costs for the fourthquarter over the third quarter of 1970; (3) Company account-ant Powers conceded that the foregoing figures do not reflectlevels of preexisting inventories-which are, indeed, sepa-rately listed as such (caskets alone over $23,000); (4) "salar-ies" are carried under the item labelled "costs" (showing anincrease of almost $40,000 in the two quarters compared) aswell as in the itemlabelled "salaries and wages" (showing anincrease of some $15,000), as to which Company accountantPowers testified, "I just cannot account for it. I did not ana-lyze the payrolls, or look at them, or anything else, outsideof totals ... these are figures that actually come in by theclient"; (5) the fourth quarter 1970 figures in part reflectdepreciation and other factors involving Respondent's recentmajor acquisition (around July or August, 1970) of its Bel-ford branch at around $300,000; (6) Company accountantPowers testified that he failed to bring to the hearing any dataother than the described Company figures for the final twoquarters of 1970, and that the Company figures for 1971 hadnot as yet been compiled at the time of the instant hearing inJune 1971, allegedly because not yet received from Respond-ent since its office manager, Mrs. Grady, "has been in thehospital"26; (7) as conceded by Mrs. Belford as well as byCompany accountant Powers, there has been no discernible" Respondent's witness HazelGrady, who identifiedherself as its "officemanagerbusinessmanager [and]secretarytreasurer,"insistedthat Mrs Belford draws "dollars" only but no "salary." Company account-ant Powers testified there was a $45,000"distribution"for "executive draw-ings" for the second half of 1970.16Mrs.Grady subsequently testified on June 3 that she had entered thehospital on May 25(at one time,however, she also said April 27) and thatshe did not know whether or not all of the figures for the first quarter of 1971had been supplied to the accountant yet. Under all of the circumstances andthe totality of the record as made, I am inclined to view with considerableskepticism this seeming claim of ignorance,or that the figures had not beensupplied by June 1971, or that thefigures-in final "accounting" form or not-if produced at the hearing would have supported Respondent's "eco-nomic" contentions herechange in the volume of Respondent's business, i.e., funerals;and (8) as conceded by Company accountant Powers, Re-spondent's total annual net profit was substantially the samearound $135,000 in 1970 as in the two preceding years. Theforegoing, Respondent's failure to supply refined figures fora representative period for fair comparison purposes, and theequivocal nature in part of such limited figures as were sup-plied, as well as the conclusory nature of the testimony con-cerning the foregoing, for practical purposes precludes defini-tive factualascertainmentof such basic facts as would beessential to support findings that Respondent's discharge ofBrown and White under the circumstances described wasdictated by economic necessity as here claimed. I accordinglyreject this defense as not established on the record here madeby substantial credible evidence as required.We proceed, finally, to Respondent's defense that Brownand White were singled out for discharge because of theirinefficiency or because they were the least efficient of Re-spondent's employees in their category. At the outset it is tobe recalled that Mrs. Belford, concededly inexpert and anovice, insisted that it was she and she alone who made thisselection for discharge. In her testimony, she vouchsafed nofactual justification whatsoever for either of these particularchoices, resting on her unsupported conclusoclaim that thechoices were merely her personal "evaluat[o j" or judgment.Mrs. Belford concedes that the two terminated employeeshad greater seniority over nonterminated employees in thesame category. Respondent's discharge letters to these twoemployees are silent concerning any alleged inefficiency orshortcoming in work performance, andMrs.Belfordconceded at the trial that she made no such claim or state-ment to either of the discharged employees-seemingly amost unusual circumstance in view of Respondent's presentcontention and one which, after careful consideration in thetotal context of the case, leads me to regard the presentdefense of "inefficiency" as an afterthought not worthy ofbeing seriously entertained. I accordingly for that reason aswell as others to be discussed reject that defense.Itwill be recalled that I have credited the testimony ofBrown and White that at no time did their work performancemeet with criticism of any sort but, on the contrary, withpraise.Respondent's assistant general manager and super-visor,Heath, under whom Brown worked, conceded that heat no time reprimanded Brown in any way in connection withBorwn's work performance, and, further, that he was notconsulted concerning Brown's discharge before it occurred-also a most unusual and suspicious circumstance in view ofthe record here presented. Similarly, the testimony of Re-spondent's witness, Belford Branch Manager Deardorf, un-der whom White worked, is wholly silent concerning anyshortcomings in White's work.Testimony of Respondent's Former General ManagerNicholsonRespondent's former General Manager Charles Nicholsonalso testified as General Counsel's witness under Federal in-terstate subpoena mandating his appearance from Montana.I found him to be a most impressive, candid, and straightfor-ward witness whose testimony rang true.27 Nicholson, who" I have so concluded after giving careful considerationto the circum-stances under which he left Respondent's employ upon Mrs Belford's ac-ceptance of his resignationNotwithstandingthese circumstances, I amconvinced Nicholson's testimony as here described is worthyof credenceand truthful.Iwill not assume or infer,as Respondent would have me, thatthe mere fact thatNicholson'smovingto Tulsa in 1970to acceptRespond-ent's employment as its general manager did notworkout would causeNicholson-who resigned voluntarily-to return under Federal subpoena to(Cont) TULSA-WHISENHUNTFUNERALHOMES, INCwas in overall charge of Respondent's operations at all threebranches,under Mrs. Belford,testified thatMrs. Belford,with whom he had discussed the Union "very often" over aperiod of weeks in 1970 during contract negotiations, 29 ap-proached him in or around January 1971 and asked himwhether the three embalmers who were Union memberscould be "fire[d]." Nicholson's response was that he did notthink it a "good idea." Mrs. Belford thereupon asked Nichol-son to consult Company attorney Rheam, who agreed it wasnot a good idea.29 Shortly prior to this, upon receiving noticeof the designation of Brown as union steward through theUnion letter of December 10 to that effect-conceded byNicholson to have been posted on the bulletin board-whichdesignationNicholson called to Mrs. Belford's attention,Mrs. Belford told Nicholson she was "upset" over this and"did not like it" because "she thought he was the strongestUnion man they had" and that "had not Bill [Brown] beenappointed Union steward she [Mrs. Belford] perhaps couldhave gotten rid of the Union." Indeed, as early as the latterpart of November, Mrs. Belford had instructed Nicholsonthat "if there was any unpleasant duties to give them to theUnion boys," a matter on which Nicholson also did not agreeand was told by Mrs. Belford to consult Company attorneyRheam.30 And even before that, in the latter part of October,Belford Branch Manager Deardorf had reported to Nichol-son that he had spoken to White and "thought he [Deardorf]had White talked into getting out of the Union."" AccordingtoNicholson-undisputed by Mrs. Belford-a few daysbefore February 5, 1971 (a Friday) Mrs. Belford told him that"things were not going right," that "the firm was, perhaps,losingmoney,"" and that the price of caskets should beraised. To the latter suggestion Nicholson demurred, statingthat such a problem should be solved by reductions in forcein accordance with seniority, even though it would meanhurting some of Nicholson's personal friends; and Nicholsonhimself offered to resign. Mrs. Belford refused to accept Ni-cholson's resignation although she did so, unexpectedly andwithout notice a few days later, on February 5), and shestated she personally would make the selections." Mrs. Bel-testify periuriously and to fabricate under oath so as deliberately to wreakvengeance and injury upon Respondent Nothing other than surmise andconjecture would warrant any such supposition here Nicholson has notbeen shown to have any interest in the outcome of this case,unlikeMrsBelford, who is, of course,directly affected and interested" It will be recalled that these negotiations culminated in the contracteffective for 1 year from November 6, 197019Although denied by Mrs Belford,because of comparative testimonialdemeanor observations I credit Nicholson Rheam did not testify'0Although these episodes are all denied by Mrs Belford, for reasonsalready givenIcredit Nicholson11Undisputed by Deardorf, who testified as Respondent's witness11Compare the undisputed testimony of Company accountant Powersthat the Company wasnotlosing money" Mrs. Belford conceded that she did not consult with Nicholson, herown general manager, in her choice of Brown and White for dischargeUnder all of the circumstances shown,this was a most unusual and suspi-cious procedure. It may further be observed in connection with Respond-ent's "inefficiency" defense that article VI, section 2, of the parties' collec-tive agreement provides "discharge by reason of an employee'sunsatisfactory work or conduct over a period of time,shall not be effecteduntil the Employer shall have notified the employee, in writing, with a copyof the same to the union Such writing shall constitute a warning notice, andif the conduct or reason stated in the warning notice shall recur, the Em-ployer shall be entitled to take disciplinary action up to and includingdischarge."No claim is made that this procedure was in any way observed While Irecognize that this is not an action or proceeding for violation of the collec-tive agreement,nevertheless I believe that Respondent's total failure toobserve, or total obliviousness to, a provision but recently entered into byit throws some light on the credibility of its current contention that theillford said nothing adverse about Brown or White, on thecontrary, she had always spoken "very highly" to Nicholsonabout Brown and White. As already indicated, my tes-timonial demeanor observations of Nicholson impressed mestrongly with his sincerity and truthfulness, and I accordinglycredit his described testimony.Following the February 5, 1971, discharge of Brown andWhite, Respondent hired another embalmer, Enos Rash as a"temporary" employee." Mrs. Belford conceded that she didnot offer this employment to either Brown or White.75 Fur-ther according to Mrs. Belford, following the discharge ofBrown and White, all of the remaining embalmers were re-quired (as previously) to work overtime.36Itmay finally be observed that it was established that, inconsequence of the discharges of Union Steward Brown andnewly rejoined Union member White under the circum-stances shown, on February 5, 1971, and the resignation fromthe Union of two other employees (Funeral Director McLe-more and Chauffeur Conine) shortly prior thereto, the Unionmembership of Respondent's 12 bargaining unit employeeswas on February 5 thereby reduced to 3 members as against7 nonmembers; since, absent these changes, the figures wouldbe 7 members and 5 nonmembers, the indicated changesbrought about at least a decisive further reduction if notoverturn of the original Union majority.Under all of the circumstances shown, I reject Respond-ent's contention that the discharges in question were effectedby reason of any inefficiency of unsatisfactory work perform-ance by Brown or White.D. Resolution and RationaleAlthough an employer may, as contended by Respondent,discharge an employee"for good cause, or bad cause, or nocause at all"(N.L.R.B. v. McGahey,233 F.2d 406, 413 (C.A.5), he may not discharge an employee in violationof the Actas, for example, for the employee'sUnion related activity ordischarges here in question were for inefficiency, when Respondent itselfmade no such statement or claim at the time it effected those dischargesJ°By letter of Mrs Belford dated April 19, 1971, indicating that Rashworked 28 hours in the last 10 days of April and 98 hours in May 1971, bothexclusive of overtimeAccording to Mrs Belford, Rash also worked forRespondent "off and on" before April 20, 1971" According to Mrs Belford, she did not offer this employment to Brownbecause "rumors" had reached her ears that he had said he was going to doall he could to wreck her business, and not to White because of his "ineffi-ciency " Brown conceded having made such a remark but expressly qualifiedby"if this is allowed to happen to usifthisdischarge stands." Ihavealready had occasion to comment upon and discredit Mrs Belford's allega-tions of "inefficiency," which she in this instance apparently limited toWhite16Since the amount of overtime worked by "temporary" new hire Rashhas not been supplied, nor has that of embalmer Trammell, it is not possibleto determine whether their combined overtime equalled or surpassed thecombined normal working hours (with or without overtime) of dischargedemployees Brown andWhite Thesame applies to Heath andCypert, who,although supervisors, also are embalmers (Cypert is considered the "chiefembalmer"), Respondent's witness, Office Manager Ha7el Grady, was una-ble to explain why no embalming work hours of Heath or Cypert have beensupplied here for analysis purposes, she attempted to excuse the same failurein relation to Trammell by indicating that he also does other work (i e ,public relations) as well as embalming Likewise no overtime hours havebeen supplied by Respondent, for analysis purposes here, relating to Hensleyor McLemore-although they each, according to Grady, performed over-time-for the ostensible reason that they were only funeral directors and notembalmers However, Brown and White were also funeral directors and notmerely embalmers, and there is no reason to assume that all of their timeor overtime was spent in embalming rather than in funeral directing As toTrammell, who was hired in October 1970 and is thus substantially juniorto Brown and White, Mrs Belford conceded that he has done more embalm-ing in 1971 than prior thereto 112DECISIONS OF NATIONAL LABOR RELATIONS BOARDsympathy. Nor do an employer's "managerial prerogatives,"under a collectiveagreementsuch as here, enlarge the em-ployer's discharge powers so as to free him from the Act'slimiting requirements.In arriving, as I do, at the findings and conclusions hereinthat Respondent's discharge of Brown and White under thecircumstances detailed were in violation of the Act and thatits alleged reasons therefor were and are pretextual, I havegiven weight to the following among other considerations: thelong technical qualifying experience of each of the dischar-gees, the absence of any untoward episode or incident reflect-ing upon the capability, qualification, or work performanceof either of the dischargees; the absence of so much as a singleprior censure, warning, criticism, rebuke, or other indicationof dissatisfaction by Respondent with the work performanceof either of the dischargees, Mrs. Belford's announced pro-clivity and desire-as stated by her to Respondent's GeneralManager Nicholson-to rid herself of Union adherents, spe-cificallyBrown and White, Respondent's overt attempts,such as through its Belford Branch Manager Deardorf, todetach White from the Union, the fact that both of the dis-chargees were, unlike some other employees in the same workcategory, overtly activein or affiliatedwith the Union, in thecase of Brown, the fact that he was the union steward and theapparent kingpin of the union organization and his activitiesas such in the period immediately antedating his discharge,in the case of White, the circumstances attending his resigna-tion from the Union in December at Respondent's urging, aswell as the circumstances surrounding his rejoining the Un-ion in January, immediately preceding his precipitate dis-charge, the suddenness and precipitate nature of the dis-charges, the fact that Respondent failed to observe seniorityin the case of these two discharges, but while dischargingBrown and White retained in its employ other employees ofthe same job classification and less seniority, that althoughclaimingeconomic necessity as the reason for the discharges,there was in fact no diminution in Respondent's business, thefact that another embalmer was hired subsequent to the dis-charges here in question, without offering such employmentto either of the dischargees; that the alleged defense of "eco-nomic necessity" was not factually established, that Respond-ent failed to establish factual basis for singling out the par-ticular two, or either of, the dischargees, the compellingtestimony of Respondent's former General Manager Nichol-son in substantial disproof of Respondent's contentions, Re-spondent's unexplained failure to produce as witnesses cer-tain persons in its employ and presumably under its controlto refute or dispute credible testimony of General Counsel'switnesses,Respondent's unexplained or inadequately orunacceptably explained failure to produce certain records ordata in its possession or control bearing upon its alleged"economic necessity" defense; seeming prevarications, incon-sistencies, or contradictions in or between the testimony ofcertain of Respondent's witnesses; and my comparative tes-timonial demeanor observations.As has frequently been pointed out, in assessing an em-ployer's true reason for the discharge of employees engagedin protected concerted activity, important clues include theleadership or prominence in that activity of the dischargedemployees,N.L.R.B. v. Sequoyah Mills, Inc.,409 F.2d 606(C.A. 10);N.L.R.B. v. Council Manufacturing Corporation,334 F.2d 161, 164 (C.A. 8); the otherwise satisfactory per-formance of the discharged employees,N.L.R.B. v. EliasBrothers Big Boy, Inc.,325 F.2d 360, 366 (C.A. 6); the ab-sence of discharge of other employees in the same work cate-gory,N.L.R.B. v. Nabors,196 F.2d 272, 275-76 (C.A. 5),cert. denied, 344 U.S. 865; the employer's continued need forsuch employees,N.L.R.B. v. Local 776, IATSE (Film Edi-tors),303 F.2d 513, 519 (C.A. 9), cert. denied 371 U.S. 826;the timing of the discharges,N.L.R.B. v. Sequoyah Mills,Inc., supra; Tele-Trip Company v. N.L.R.B.,340 F.2d 575,579-80 (C.A. 4);N.L.R.B. v.Montgomery Ward & Co., 242F.2d 497, 502 (C.A. 2), cert. denied 355 U.S. 829; the precipi-tate nature of the dischargesvis-a-visthe employer's discov-ery of the discharged employees' activities,Tele-Trip Com-pany v. N.L.R.B., supra; N.L.R.B. v. Council ManufacturingCorporation, supra;the replacement of the discharged em-ployees,N.L.R.B. v. Superior Sales, Inc.,366 F.2d 229, 235(C.A.8);N.L.R.B. v. Davidson Rubber Company,305 F.2d166, 168-69 (C.A.1);N.L.R.B. v. Local 776, IATSE (FilmEditors), supra; N. L. R. B. v.Montgomery Ward & Co., supra;the employer's implausibleexplanationsfor its action,N.L.R.B. v. Harry F Berggren & Sons, Inc.,406 F.2d 239,245-46 (C.A. 8), cert. denied 396 U.S. 823; and the em-ployer's unexplained failure to support its alleged justificationfor "suspicious" discharges through its records and availablewitnesses. In this case, these andmore elementsare present,thus truly constituting a case where Respondent's conten-tions simply "fall[s] to stand under scrutiny,"N.L.R.B. v.Dant,207 F.2d 165, 167 (C.A. 9), and cases cited.Even were it to be assumedarguendothat Respondent hada valid "economic" basis for reducing its work force at thetime and under the circumstances described, I would still findand conclude that its selection of the particular two em-ployees here involved was, in view of their seniority and otherfactors, discriminatory and motivatedin at leastessential andcontrolling part because of their Union related activities, ac-tions, and sympathies, and for that reason (even alone) inviolation of the Act. Cf.Town & Country ManufacturingCompany v. N.L.R.B.,316 F.2d 846, 847 (C.A. 5);RegencyElectronics, Inc.,169 NLRB 223, 231-32.Upon the foregoing findings and the entire record, I statethe following:CONCLUSIONS OF LAW1.At all material times, Tulsa-Whisenhunt FuneralHomes, Inc., Respondent herein, has been and is an employerengaged in commerce within the meaning of Section 2(2), (6),and (7) of the Act.2.At all material times, Service Employees InternationalUnion, AFL-CIO, Local 245, Charging Party herein, hasbeen and is a labor organization within the meaning of Sec-tion 2(5) of the Act.3. Jurisdiction is properly asserted in this proceeding.4.On February 5, 1971, Respondent terminated the em-ployment of, and has since failed duly to reinstate to theirformer or substantially equivalent positions, its employeesWilliam R. Brown and Charles F. White because they joinedor assisted the Union and engaged in lawful concerted activi-ties for the purpose of collective bargaining or other mutualaid or protection in exercise of rights guaranteed to them bySection 7, thereby discriminating against them in regard tothe hire, tenure and terms and conditions of their employ-ment and thereby discouraging membership in a labor organi-zation, and, further, thereby interfering with, restraining, andcoercing its employees, constituting unfair labor practices inviolation of Section 8(a) (3) and (1) of the Act.5.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.REMEDYTo remedy the unfair labor practices comprising the viola-tions of Section 8(a) (3) and (1) which have been found, I shallrecommend the usual cease-and-desist order and affirmativerelief customarily ordered in cases of this variety involvingdiscriminatory discharges and failures to reinstate, and inter- TULSA-WHISENHUNT FUNERAL HOMES, INC.113ference, restraint,and coercion. The recommended Orderwill, accordingly,require Respondent to cease and desistfrom theunfair labor practicesfoundand to offer the dis-criminatorilydischargedemployeesimmediate and full rein-statement to their former or substantially equivalent posi-tions,without prejudice to theirseniority or other rights andprivileges,and to makethem whole for any lossof earningsthey mayhave suffered in consequence of their unlawful ter-minationon February 5, 1971, by paymentto them of a sumof money equal tothat which they normally would haveearned as wagesfrom February 5, 1971, to the date of Re-spondent's offer to reinstatethem to their formeror substan-tiallyequivalent positions,less their net earnings if any duringsuch period, backpay andinterestto be computed in themanner prescribedby the Board inF.W. Woolworth Com-pany,90 NLRB 289, andIsis Plumbing & Heating Co.,138NLRB 716.Respondent shall also be required to make availa-ble necessary recordsfor computation of backpay."In viewof the fact thatRespondent's dischargesunder thecircumstancesdescribedare unfair labor practicesof a char-acter striking at the fundamentalroots of therights guaran-teed to employeesby the Act,38I shall also recommend inclu-sion in theOrderof a requirementthatRespondent cease anddesist from infringing in any manner upon the rights of anyemployees under Section7 of the Act.The Ordershall alsoprovide for theusual notice postingand for appropriatenotificationto any affected employee whomay bein theArmed Forces of the United States.Upon the basis of theforegoing findings offact,conclusionsof law,and the entire record inthisproceeding,and pursuantto Section10(c) of the act, I herebyissue the following recom-mended"ORDERIt is hereby ordered that Tulsa-Whisenhunt FuneralHomes, Inc., its officers,agents, successors,and assigns, shall:3'Subsequent to the conclusion of the hearing and receipt of briefs, onJuly 30,1971, the Trial Examiner received from Respondent a July 28motion "to reopen the case for the purpose of hearing additional evidence,"namely that both Brown and White on June 21 accepted Respondent's June16 offer of "reinstatement"and on June 22 "returned to work" due to thefact that a funeral director-embalmer had"quit" and "because of vacations',Respondent'smotion is opposed by General CounselIt is unnecessary to reopen the hearing herein for the purpose of receivingsuch information-regardless of what meaning is to be accorded to theexpressions(e g , "because of vacations")quoted above from Respondent'smotion papers At most,the indicated circumstances,whether or not theyconstitute full and unqualified reinstatement,are pertinent only to the de-gree of their impact upon Respondent's compliance with the remedy hereprovided in this proceeding,which is of course and indeed primarily fraughtwithpublicinterest and purpose and which also affects other employees inaddition to the immediate dischargees Respondent's July 28, 1971,motionto reopen the case is accordingly hereby denied I have accorded the forego-ing circumstances no significance one way or the other in regard to themerits in arriving at any finding or conclusion hereinCfNLR.B v EntwistleMfg Co,120 F.2d 532, 536 (CA 4)In the event no exceptions are filed as provided by Section 102 46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions,and recommended Order herein shall, as provided inSection 102.48 of the Rules and Regulations,be adopted by the Board andbecome its findings, conclusions,and Order,and all objections thereto shallbe deemed waived for all purposes1.Cease and desist from:(a)Discouraging membership in or lawful activity on be-half of Service Employees International Union,AFL-CIO,Local 245, or any other labor organization, by discharging,terminating,laying off, or suspending,or by failing or refus-ing to reinstate to his former or substantially equivalent job,any employee because he joined or assisted a labor organiza-tion or engaged in concerted activity for the purpose of collec-tive bargaining or other mutual aid or protection.(b) In any other manner interfering with,restraining, orcoercing employees in the exercise of their right to self-organ-ization;to form,join,or assist any labor organization; tobargain collectively through representatives of their ownchoosing;to engage in concerted activities for the purposes ofcollective bargaining or other mutual aid or protection; or torefrain from any and all such activities.2.Take thefollowing affirmative actionswhichare neces-sary to effectuate the policiesof the Act:(a) Offer to William R. Brown and Charles F. White im-mediate and full reinstatement to their former or substan-tially equivalent positions(if such reinstatement has not al-ready been effected), without prejudice to their seniority orother rights and privileges; and make eachof them whole forany loss of pay suffered in consequence of the discriminationagainst him,in the manner set forth in the "Remedy"herein.In the event that any of said employees is presently servingin the Armed Forces of the UnitedStates,immediately notifyhim of his right to full reinstatement, upon application afterdischarge from the Armed Forces, in accordance with theSelective Service Act and the Universal Military Training andService Act.(b)Preserve and, upon request,make available to theBoard or its agents for examination and copying,all payrollrecords, social security payment records,timecards,person-nel records and reports, and all other records necessary todetermine the amounts of backpay due and the extent ofcompliance with the terms of this Order.(c)Post at each of its premises and branches in Tulsa,Oklahoma, copies of the attached notice marked "AppendixB."40 Copies of said notice, on forms provided by the Board'sRegional Director for Region 16, shall,after being signed byRespondent's authorized representative,be posted in each ofsaid locations by Respondent immediately upon receiptthereof and be maintained by it for 60 consecutive days there-after in conspicuous places including all places in each of saidbranches where notices to employees are customarily posted.Reasonable steps shall be taken to insure that said Notices arenot altered,defaced,or covered by any other material.(d) Notify the Regional Director for Region 16, in writing,within 20 days from receipt of this Decision,what steps havebeen taken to comply herewith."'0 In the event that the Board's Order is enforced by a Judgment of aUnited StatesCourt of Appeals,the words in the Notice reading "POSTEDBY ORDER OF THE NATIONAL LABOR RELATIONS BOARD"shall be changed to read "POSTEDPURSUANT TO A JUDGMENT OFTHE UNITED STATES COURT OF APPEALS ENFORCING AN OR-DER OF THE NATIONAL LABOR RELATIONS BOARD "" In the event that this recommended Order is adopted by the Boardafter exceptions have been filed, this provision shall be modified to read"Notify theRegional Director for Region 16, in writing, within 20 days fromthe date of this Order,what steps have been taken to comply herewith "